IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                       No. 06-11296                            F I L E D
                                                                              September 13, 2007

In the Matter of: JACK E PRATT, JR                                          Charles R. Fulbruge III
                                                                                    Clerk
                                                  Debtor


CADLE COMPANY,

                                                  Appellant
v.

JACK E PRATT, JR.

                                                  Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC 3:06-CV-0213-N


Before KING, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       The Order of the district court affirming the bankruptcy court’s order
denying Cadle Company’s motion for relief from judgment under Federal Rule
of Civil Procedure 60(b), entered October 26, 2006, is affirmed for essentially the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-11296

reasons given by the district court. The Order of the district court denying the
motion to recuse and alternate motion to reassign appeal, entered September 7,
2006, is affirmed for essentially the reasons given by the district court.
      AFFIRMED; ALL PENDING MOTIONS ARE DENIED.




                                        2